DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Deming on 8/26/2022.
The claims in the application have been amended as follows:
(Currently Amended)  A device associated with a user for tracking comprising:
a first strap having a connection mechanism;
a second strap having a connection mechanism configured to connect with the connection mechanism of the first strap;
a capsule having a top component and a bottom component configured to fit together to form a cavity therebetween and prevent water from entering into the cavity, the cavity of the capsule containing:
a printed circuit board having a first side and a second side,
a first transmitter configured to transmit unique identification data corresponding to the capsule for a maximum distance of less than 3ft, the first transmitter connected on the first side of the printed circuit board,
a second transmitter configured to transmit the unique identification data corresponding to the capsule for a distance that is greater than the maximum distance of the first transmitter, the second transmitter connected on the second side of the printed circuit board,
a receiver configured to receive a signal from an external source; 
an accelerometer;
a battery for providing power to the first transmitter or the second transmitter, wherein the battery is configured to not provide power to the first transmitter or the second transmitter if the capsule has not received a predetermined signal from the accelerometer within a predetermined amount of time; and

a base disposed between the first strap and the second strap configured to removably accept the capsule; and
a machine-readable code configured to associate the capsule with a particular user.
 (Canceled)  
(Canceled)  
4-20.	(Withdrawn)
(Previously Presented) The device of claim 1, wherein the base is removably attached to the band.
(Previously Presented) The device of claim 1, wherein the capsule further comprises one or more speakers.
(Previously Presented) The device of claim 22, wherein the one or more speakers are configured to produce sounds based on a signal received by the receiver.
(Previously Presented) The device of claim 1, wherein the capsule further comprises one or more lights.
(Currently Amended) The device of claim [[22]] 24, wherein the one or more lights are configured to activate based on a signal received by the receiver.
(Previously Presented) the device of claim 24, further comprising a first set of lights disposed along an outer ring of the capsule, and a second set of lights disposed along an inner ring of the capsule.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: None of the prior arts teach or suggest a wearable tracking device including the limitations as claimed by the applicant in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Double Patenting
The provisional double patenting rejection included in the previous Office Action has been withdrawn due to the changes to the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9491578 B1 A wireless tracking device including a housing unit, a central processing unit disposed within the housing unit, a battery pack disposed within the housing unit, a GPS chip disposed within the housing unit, a light emitting diode disposed on a front surface of the housing unit, and a speaker disposed on the front surface of the housing unit. The central processing unit, the battery pack, the light emitting diode, the alarm, and the speaker are in operational communication with each other. The GPS chip is configured to transmit a signal to a tracking application of a receiver. The tracking application is configured to provide the geographical location of the housing unit to which the GPS unit is attached in real time.
US 20180020193 A1 An electronic wearable device comprising a band having an outer surface; a camera assembly comprising a camera and a battery; a base plate having a first surface, wherein the first surface at least in part defines a channel, a second surface, a main body, and a member configured to rotatably couple with the band; and a base coupling member attached to the camera assembly and configured to engage the channel.
US 20160324470 A1 A description is provided of a wearable device that is made up of a display device and a securing device that provides at least an overlay portion to provide electrical connection to the display device. The display device and the securing device may both contain electrical circuitry. The overlay connection to the display device can create an electrical connection between the electrical circuitry on the display device and the electrical circuitry in the securing device.
US 20210283627 A1 Disclosed are methods and wearable electronic devices for dispensing substances, it being possible to release the substances by means of a diffuser or atomiser system. The device, which has a function that allows the wearing of swappable capsules containing substances, comprises specific connectors that allow the complete modularity of the capsules, of the display/control pane and of the straps, thereby permitting the device to be fully personalised and optimised. The tightening/loosening and attachment system allows the device to be secured to a body automatically and intuitively. Of note is the inclusion of motors, sensors, readers and antennas in the system, which allow sensory impact to be integrated into the use experience (emission of visual, haptic or olfactory signals). In addition, communication and identification systems integrated into the elements provide interoperability between same, with other devices and between users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689